Mr. Justice Waterman delivered the opinion of the Court. This is an appeal from an order of court directing the payment of alimony. The clerk’s certificate is that the foregoing is a “ true, perfect and complete transcript of the record according to praecipe.” The praecipe calls for “ original bill and answer; cross-bill and answer; appearance of W. J. Hynes, filed July 18, 1890; order entered July 3,1891; appearance of Duncan & Gilbert, filed March 15, 1893; order entered July 14, 1893; stipulation filed August 3, 1893; order entered August 3, 1893; appeal bond. Whether what is thus called for constitutes a complete record we do not know. In the absence of a complete record, the presumption is that the omitted portion contains that which justified the action of the court. Alling v. Wengell, 46 Ill. App. 562. The appeal will be dismissed. Van Meters v. Lobis, 29 Ill. 488.